Title: John Wayles Eppes to Thomas Jefferson, 21 January 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Washington 
                     January 21. 1810.
          
          I enclose to you a letter from Colo: Bently of Virginia—You will find among your papers another letter from him previous to your leaving the city of Washington last spring—You mentioned I think when I presented the former letter to you, “that the papers by which the release must be drawn were at Monticello—that you would execute it and forward it to Colo: Bently”—
			 His post office is Powhatan Ct House—
           Our business here progresses slowly—Mr Macons bill will probably pass in a day or two with a considerable majority—although a sort of foundling without any acknowledged sponsor it appears to grow night and day—Indeed it has been said
			 it grows most at night—
          with my respects to the family and friendly greetings to yourself
          
            I am yours sincerely
            
                  Jno: W: Eppes
          
        